Citation Nr: 1645424	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-29 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO adjudicated the Veteran's service connection claim for an acquired psychiatric disability as one for only PTSD.  The Veteran additionally claimed service connection for depression in March 2013.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the foregoing, the Veteran's claim for has been recharacterized as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability to include PTSD and depression.  To date the Veteran has not been provided with a VA examination to determine if he has an acquired psychiatric disability which is etiologically related to his active service.  The Veteran has been diagnosed with major depressive affective disorder, major depressive disorder, alcohol abuse episodic, tobacco abuse in remission, and cannabis abuse.  See, February 2009, November 2013, February 2014, and March 2014 VA treatment records.  The Veteran has provided lay statements indicating during his active service he participated in a training exercise where he was physically assaulted.  The Veteran stated this incident caused his depression.  Additionally, the Veteran provided lay statements from his family which indicated prior to entering the military the Veteran was happy and outgoing, however, post-service he exhibited symptoms such as isolation and panic attacks in crowds.  Thus, a VA examination is required to determine whether the Veteran has an acquired psychiatric disability which is etiologically related to his active service.  38 C.F.R. § 3.159(c)(4) (2015). 

Moreover, the Board notes the Veteran submitted an August 2014 statement which included the name of an individual who he says witnessed the physical assault during his active service.  In April 2009 the RO previously attempted to verify the Veteran's claimed stressor however at that time the Veteran had not provided the name of a witness.  Therefore, development must be performed in order to determine if the name provided by the Veteran enables the RO to verify the Veteran's claimed in-service stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Contact the Veteran and request that he provide any additional information regarding his reported stressor.  

3.  Thereafter, forward all information provided by the Veteran concerning his in-service stressor, to include his August 2014 statement which includes the name of an individual who witnessed the in-service physical assault, to the Joint Services Records Research Center and any other appropriate entity and request that attempts be made to corroborate the stressor.  

4.  After completion of the above, afford the Veteran an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's claimed acquired psychiatric disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated studies should be performed, and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following: 

a.  Prior to the examination, the AMC/RO should specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  The examiner should identify each psychiatric disability diagnosed since February 2009, when the Veteran filed the current claim.  Please specifically consider and discuss, as necessary, diagnoses of PTSD, depression, and major depressive affective disorder as noted in the Veteran's February 2009, November 2013, February 2014, and March 2014 VA treatment records.   

d.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

e.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The RO should then re-adjudicate the claim on appeal.  If it remains denied the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




